attorneys, having consented to the continuance; and for good and sufficient

cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.    Plea negotiations are currently in progress, and both the United

States and the defendants seek additional time to achieve successful resolution

of these negotiations, which would render any subsequent trial of this matter

unnecessary;

      2.    The defendants have consented to the aforementioned

continuance;

      3.    The grant of a continuance will likely conserve judicial resources;

and

      4.    Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends of justice served by granting the continuance outweigh the best interests

of the public and the defendants in a speedy trial.

                               5th day of
      WHEREFORE, it is on this __                 November    , 2018;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through November 30, 2018; and it is further




                                        2
      ORDERED that the period from the date this Order is signed through

November 30, 2018 shall be excludable in computing time under the Speedy

Trial Act of 1974.


                                   HONORABLE CLAIRE C. CECCHI
                                   United States District Judge
Form and entry consented to:



J. Jamari Buxton
Assistant U.S. Attorney



Frederick R. Dunne III, Esq.
Counsel for Defendant Juan Escalante-Melgar



Stephen Turano, Esq.
Counsel for Defendant Elmer Cruz-Diaz



Gary L. Cutler, Esq.
Counsel for Defendant Oscar Sanchez-Aguilar



Ruth M. Liebesman, Esq.
Counsel for Defendant Jose Rivera-Robles



Olubukola O. Adetula, Esq.
Counsel for Defendant Juan Garcia-Gomez




                                     3
